Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         24-JUN-2020
                                                         09:48 AM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


            DISAPPEARED NEWS; THE HAWAIʻI INDEPENDENT;
              and VICTOR GREGOR LIMON, Petitioners,

                                 vs.

 MAUI PLANNING COMMISSION; HEARINGS OFFICER of the Maui Planning
   Commission for Docket No. SM1 2018/0011; and COUNTY OF MAUI,
                           Respondents,

                                 and

 BRE ICONIC GWR OWNER, LLC; MĀLAMA KAKANILUA; PELE DEFENSE FUND;
HOʻOPONOPONO O MĀKENA; and DIRECTOR OF THE DEPARTMENT OF PLANNING
              OF THE COUNTY OF MAUI, COUNTY OF MAUI,
               Respondents/Real Parties in Interest.


                        ORIGINAL PROCEEDING

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          On May 21, 2020, Petitioners filed a petition for writ

of mandamus in this original proceeding.     On June 15, 2020, the

respondent Hearing Officer filed a letter of no response.        Also

on June 15, 2020, answers were filed by Respondents Maui

Planning Commission and County of Maui (“Planning Commission”);
Mālama Kakanilua, Pele Defense Fund, and Hoʻoponopono O Mākena;

and BRE Iconic GWR Owner, LLC (“BRE”).       Respondent Director of

the Department of Planning, County of Maui (“Department of

Planning”) filed a joinder to the answer filed by the Planning

Commission.

     In Freitas v. Administrative Dir. of the Courts, 104 Hawaiʻi

483, 92 P.3d 993 (2004), the following was stated:

          “courts consistently have found a right of access to
          civil proceedings and quasi-judicial administrative
          proceedings.” Detroit Free Press v. Ashcroft, 195
F. Supp. 2d 937, 942 (E.D.Mich.2002) (emphasis added)
          (brackets and internal quotations omitted); see also
          Fitzgerald v. Hampton, 467 F.2d 755, 766 (D.C. Cir.
          1972) (finding due process right of access by the
          public and press to Civil Service Commission
          hearing). The U.S. District Court in Detroit Free
          Press held that there was a right to a public
          deportation hearing, 195 F. Supp. 2d at 943–44, and
          the plaintiff newspaper agency had a First Amendment
          right of access to immigration deportation
          proceedings. Id. at 944. That court applied a
          strict scrutiny analysis in determining the propriety
          of closing the immigration proceedings. Id. at 946–
          47.

The parties appear to dispute the applicability of Freitas to

the circumstances of this case.      We do not address the

applicability of Freitas and related law at this time.            We note

that representations in the email communications, which were

attached to BRE’s submission to this court, reflect discussions

among the parties regarding the issue raised in the petition.

The deputy corporation counsel representing the Department of

Planning stated in an email that the Planning Department did not

object to opening the proceedings to the public.         The email


                                    2
communications also appear to indicate that the Planning

Department, BRE, and Intervenors agree that public access should

be provided to the contested hearing by the Planning Commission.

It appears that the parties generally favor arranging for

livestream or alternative means for the public to observe the

proceedings.    We further note that the Planning Commission’s

answer contends that the Commission was not given an adequate

opportunity to address Petitioners’ request prior to the filing

of the petition in this court and that “no denial of such right

of public access has actually occurred.”

            Based on the record before this court, and the

information and representations in the submissions, it therefore

appears that, at this time, there may be an alternative means

for Petitioners to seek the requested relief prior to the

scheduled hearing.      See Kema v. Gaddis, 91 Hawaiʻi 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action).1     Accordingly, and under these circumstances,




      1
         The Planning Commission’s timely resolution of this issue does not
depend on whether the parties are able to reach an agreement as to public
access to the contested hearing.

                                      3
          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied without prejudice.

          DATED: Honolulu, Hawaiʻi, June 24, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                4